[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                August 9, 2006
                               No. 06-11191                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                      D. C. Docket No. 05-01069-CV-T-N

GEORGE HOEY MORRIS,


                                                              Plaintiff-Appellant,

                                     versus

THOMAS M. GOGGANS,

                                                             Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        _________________________

                               (August 9, 2006)

Before DUBINA, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

     George Hoey Morris, a pro se federal detainee, appeals the dismissal,
pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), of his complaint against his former

attorney, Thomas M. Goggans.

       According to the complaint, Goggans represented Morris in a civil suit and a

subsequent criminal prosecution. Morris alleged that Goggans refused to

communicate with him despite Morris’s repeated attempts to contact Goggans and

improperly dismissed the appeal.

       Morris claimed that Goggans’s failures amounted to legal malpractice and

ineffective assistance of counsel. Morris hired new counsel and asked the court to

(1) remove Goggans as counsel; (2) require that Goggans return all documents in

Morris’s file and refund $5,000 paid to Goggans in attorney’s fees; and (3) award

punitive damages. Morris also alleged governmental misconduct in the form of

illegal searches of his home, but did not name a government agency or employee

as a party.

       The allegations in Morris’s complaint do not state a cause of action arising

under federal law. Nor do his allegations establish that the district court had

diversity jurisdiction over his suit. Although Morris alleges violations of his

constitutional rights arising out of allegedly unlawful searches, he did not bring

any claim against a governmental entity and thus has not brought a valid claim

pursuant to either 42 U.S.C. § 1983 or Bivens v. Six Unknown Named Agents of



                                           2
Fed. Bureau of Narcotics, 403 U.S. 388, 395-97 (1971).

      To the extent that Morris’s complaint states a claim against Goggans for

legal malpractice, that claim is governed by state law and must be brought in state

court. See Diaz v. Sheppard, 85 F.3d 1502, 1505 (11th Cir. 1996). To the extent

that Morris’s claim is based on ineffective assistance of counsel, it is appropriate in

a motion to vacate a sentence, brought pursuant to 28 U.S.C. § 2255. See Massaro

v. United States, 538 U.S. 500, 505 (2003). Here, Morris has not been sentenced.

      Because the district court lacked subject matter jurisdiction over Morris’s

claims, his complaint was properly dismissed. We therefore AFFIRM.




                                           3